Title: William Tudor to Thomas Jefferson, 13 January 1819
From: Tudor, William
To: Jefferson, Thomas


          
            Sir,
            Boston Jany 13h 1819.
          
          If the motive of this letter does not serve for my excuse with you, I have no other that I can offer for this intrusion—I have been for some months past endeavoring to collect materials for the life of James Otis who held so distinguished a place among the actors in the preparatory scenes of our immortal revolution. As my attention to his character was more particularly drawn by the letters of President Adams to my father, some of which have been published, I need hardly say that I did not undertake the task till I had been encouraged by his kind approbation. There are very few vestiges of him remaining except in printed documents; for in an unhappy period of mental alienation, he destroyed every paper in his possession; and his career was so prematurely arrested by this deplorable misfortune, that none of the cotemporaries of his intellectual powers now exist, except President Adams. It is therefore very difficult to find any letters of his writing. I wish very much to obtain copies of whole or extracts of letters that he may have written. It occurred to me that you might perhaps have received letters from him, or that you may have known some gentlemen from Virginia or the neighboring States who knew him and were in the habit of corresponding with him, and from whose families some documents of this kind might be obtained. Should this be the case, I hope I am not indiscreet in asking your good will to aid me in procuring them. I would leave nothing undone that depends upon me to do justice to this great patriot, and I know all your interests and sympathies must induce you to regard such undertakings with complacency. I beg you to accept my wishes for the prolongation of your health and happiness, and the assurance of my very high respect.
          W. Tudor jr
         